Per Curiam.
Tlie printed book as laid before us for examination discloses no action or ruling of the trial court that will form a basis for review. The case was tried without a jury on facts stipulated. We can find no ruling to which exception or-objection was entered, nor aim request for a ruling denied and excepted to. The case is precisely parallel to Webster v. Freeholders, 86 N. J. L. 256, which is based on the much older case of Mills v. Mott, 59 Id. 15, and a number of later decisions cited. As we said in the Webster case, the evidence in written form was handed up to the judge, the case argued at large, * * * and subsequently he filed a memorandum of his decision. As wo further pointed out in that case, the grounds of appeal consist of certain propositions, now claimed to be true in law or fact, but which do not present any ruling of the trial judge and which the record proper does not show were submitted for his ruling.
In these circumstances, the course pointed out by Webster v. Freeholders is to affirm the judgment below. It will be affirmed accordingly.
For affirmance—The Chancellor, Chiee Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, ICalisci-i, Black, Yredenburgi-i, White, Teri-iune, IIep-PENHEIMER, WILLIAMS, JJ. 15.
For reversal—Hone.